DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statements (IDSs) filed on 11/01/2021, 11/08/2021, 11/16/2021, 12/23/2021, 01/04/2022, 01/10/2022, 01/17/2022, 03/03/2022, and 03/09/2022 are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claims
The amendments submitted on January 21, 2022 have been entered . 
Claims 10 and 13-21 have been canceled. 
New claims 22-28 have been added.
Claims 1-6 and 22-28 are examined in this Office action.

Status of Objections and Rejections
All rejections of claims 13, 15, and 21 are moot in light of Applicants’ cancelation of claims 13, 15, and 21. 
The previous rejections of claims 1-6, 13, 15, and 21 under 35 U.S.C. § 112 with respect to the claimed genera of polypeptides and polynucleotides have been withdrawn in light of the see infra. 
The text of those sections of Title 35, U.S. Code, not included in this action, can be found in a prior Office action. 

Response to Amendment
The Declaration(s) of Dr. Hagai Karchi, under 37 CFR § 1.132, filed on 01/21/2022, do(es) provide arguments that Arabidopsis is a suitable model for identifying tolerance genes for various abiotic stresses even in monocot plants (see in particular page 2).

Claim Rejections - 35 USC § 101
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 21, 2022 overcame the rejection of record.

Improper Markush Group
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 21, 2022 overcame the rejection of record.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 1-6 and 22-28 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. This is a new rejection necessitated by the claim amendments. 
et al., 2020, High Temperature can Change Root System Architecture and Intensify Root Interactions of Plant Seedlings, Front. Plant Sci. 11 (160), pp 1-13) recently demonstrated that root system architecture, especially root depth and root width of three species varied significantly in response to increased temperature although the response of their aboveground shoot traits was very similar (see Abstract).  
In the interest of compact prosecution, the claims are nonetheless examined.  

Written Description
Claims 1-6 remain rejected, and claims 22-28 are newly rejected, under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim 
The claims are broadly drawn to methods of increasing biomass, growth rate, and/or nitrogen use efficiency of a plant, which comprise expressing within the plant a heterologous polynucleotide encoding a polypeptide at least 95% identical to SEQ ID NO:597 with conservative amino acid substitutions, and selecting plants for increased root length, root coverage and/or growth rate of root length; wherein said polynucleotide is SEQ ID NO:394 or SEQ ID NO:117; and wherein the plant is dicotyledonous or monocotyledonous. 
	The Specification describes the identification of hundreds of genes “for increasing yield, seed yield, growth rate, vigor, biomass, oil content, fiber yield, fiber quality, photosynthetic capacity, abiotic stress tolerance, nitrogen use efficiency, water use efficiency, and fertilizer use efficiency of a plant” (see Table 1, spanning pages 57-70, for example). Inter alia, Table 1 includes the description of the LYM417 sequence (i.e., polynucleotide of SEQ ID NO:117 and SEQ ID NO:394, and the corresponding polypeptide of SEQ ID NO:597; see pages 60 and 67, respectively). 
	Applicants describe that LYM417, when expressed under the At6669 promoter in transgenic Arabidopsis plants, improved plant performance, specifically root coverage and root length, when grown at normal conditions (Table 47, page 279; Table 48, page 281). Based on the disclosure and the state of the art, the correlation of over-expression of LYM417 to increase in any of the other claimed traits is unclear. 
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	With the exception of transgenic Arabidopsis, Applicants have failed to reduce to practice the claimed invention in any other plant. BLASTing® instant SEQ ID NO:597 in the GenBank reveals only several polypeptide sequences from Oryza sativa having at least 95% sequence identity to SEQ ID NO:597; most of them are uncharacterized/ unknown/hypothetical proteins; see below. The structure-function relationship of these proteins is unknown and is unpredictable. These proteins may or may not confer increased biomass in all possible plants; and most of which were not in Applicants’ possession at the time of filing. It is therefore unclear what possible function(s) the broadly claimed polynucleotides and polypeptides might have in all possible claimed plant species (regardless whether monocot or dicot), for example in Elodea, in an orchid, in a cactus, or in a sequoia tree. 


    PNG
    media_image1.png
    429
    1216
    media_image1.png
    Greyscale



	Describing and reducing to practice the claimed genus of amino acid substitutions in the protein of SEQ ID NO:597 is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, for example various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055 (see IDS filed 06/11/2020), who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210 (see IDS filed 06/11/2020), who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid change in the encoded protein of SEQ ID NO:597. Furthermore, Thornton et al., 2000, From structure to function: approaches and limitations, Nature Structural Biology, structural genomic supplement, November 2000: 991-994 (see IDS filed 06/11/2020), teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). Thus, the Specification fails to overcome the unpredictability of reducing to practice the large numbers of amino acid deletions/substitutions/insertions/additions in the protein of SEQ ID NO:597, as it does not provide an adequate description of the proteins with the recited large amino acid substitutions relative to SEQ ID NO:597.
	Applicants have not reduced to practice a representative number of the broadly claimed genera of polynucleotides and polypeptides required for increasing biomass, growth rate, and/or nitrogen use efficiency in all possible plants. The Applicants fail to describe structural or functional features common to the genera of broadly claimed polynucleotides and claimed polypeptides allegedly responsible for the recited function(s), e.g., how exactly the myriad of possible molecules are causally related to the recited increase in biomass, growth rate, and/or nitrogen use efficiency in all possible plants. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the method steps or structures that would link (i) the expression of a polynucleotide encoding a polypeptide at least 95% identical to SEQ ID NO:597 in (ii) all possible plants, and which confer (iii) the recited increase in biomass, growth rate, and/or nitrogen use efficiency, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims (with respect to all possible plants). Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/ written.pdf.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on January 21, 2022 have been carefully considered but they were not found to be persuasive. With respect to the broadly claimed genus of all possible plants, Applicants refer to the filed Declarations, and they argue that the application uses Arabidopsis as a plant model (Remarks, pages 10-11). Referencing the article by Tester and Bacic, 2005, Abiotic Stress Tolerance in Grasses: From Model Plants to Crop Plants, Plant Physiology 137: 791-793, Applicants argue in favor of the use of Arabidopsis as a model system for both monocot and dicot plants (Id.). 
	The Examiner disagrees. With respect to the broadly claimed genus of all possible plants, with the exception of several Oryza sativa, no other plant species seems to have significant homologs to the instantly claimed polynucleotides and polypeptides. Accordingly, the Oryza sativa is unknown and is unpredictable. 
	With respect to the broadly claimed genus of all possible plants, a fairer reading of the Tester and Bacic reference, cited by Applicants, reveals that, particularly in the context of abiotic stress tolerance, “in addition to the obvious fundamental differences in anatomy between monocotyledons and dicotyledons, many of the mechanisms of tolerance to abiotic stresses can have fundamentally different characteristics between these two major plant groups, so transferring knowledge from Arabidopsis to the major crops is often not possible” (see Tester and Bacic, at page 791, right-hand col., second paragraph, emphasis supplied; see IDS filed 11/26/2020). The authors then go on to specify examples of physiological differences between monocotyledons and dicotyledons. See relevant excerpt below.  

    PNG
    media_image2.png
    292
    452
    media_image2.png
    Greyscale

	Accordingly, in contrast to Applicants’ arguments, transferring knowledge from Arabidopsis to the major crops often is not possible. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Claim Rejections - 35 USC § 102/103
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 21, 2022 overcame the rejection of record.

Summary
No claim is allowed.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663